Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the reply filed on May 11, 2022.

2. Claims 1, 4-12, 15-17, 20-22, and 24-28 have been examined. 

Claim Objections
3. Independent claim 28 is directed to an apparatus. For this reason:

Claim 7. (Currently Amended) The apparatus of claim 28 wherein . . .

Claim 8. (Currently Amended) The apparatus of claim 7 wherein . . . 

Claim 9. (Currently Amended) The apparatus of claim 28 


Allowable Subject Matter
4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1, 12, and 28 are not taught by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “establishing communication between a SBDPS tethering application executing on the SBDPS and a CD tethering application executing on the CD, wherein establishing communication comprises: executing the tethering application by a processor of the SBDPS to transmit information via input/output circuitry of the SBDPS to the CD, wherein the information advertises a presence of the SBDPS and associated communication parameters, wherein the associated communication parameters expose communication features of the SBDPS including a communication signal status and an ability to change a configuration of the SBDPS; receiving sensor data at the SBDPS from a sensor coupled to the SBDPS; instructing the SBDPS tethering application to cause the SBDPS to send the sensor data to the CD; receiving operable data at the SBDPS from the CD, wherein the operable data has been processed via the CD tethering application as a proxy processor for the SBDPS to interpret and process the sensor data to generate operable data that is responsive to the sensor data; and sending the operable data to a control device to control one or more operations of the control device,” in claims 1 and 12, and

“establishing communication between a SBDPS tethering application executing on the SBDPS and a computing device (CD) tethering application executing on the CD; transmitting information via input/output circuitry of the SBDPS to the CD, wherein the information advertises a presence of the SBDPS and associated communication parameters; receiving sensor data at the SBDPS from a sensor coupled to the SBDPS; instructing the SBDPS tethering application to cause the SBDPS to send the sensor data to the CD; receiving operable data at the SBDPS from the CD, wherein the operable data has been processed via the CD tethering application as a proxy processor for the SBDPS to interpret and process the sensor data to generate operable data that is responsive to the sensor data; and sending the operable data to a control device to control one or more operations of the control device; and the CD, wherein the computing device includes: CD input/output circuitry; a CD processor coupled to the CD input/output circuitry; and a CD memory, coupled to the CD processor, that includes a CD tethering application stored in the CD memory, wherein execution by the CD processor of the CD tethering application causes the CD to perform: communicating with the SBDPS tethering application executing on the SBDPS; interfacing with the SBDPS to read status data and receive sensor data from the sensor coupled to the SBDPS; receiving the sensor data from the SBDPS; and communicating with multiple SBDPS tethering applications executing on multiple SBDPS’s; wherein the CD memory further stores a processing logic application as the processor proxy for the SBDPS, wherein execution by the CD processor of the processing logic application causes the CD to further perform: interpreting and processing the sensor data; generating operable data that is responsive to the sensor data; providing the operable data, via the input/output circuitry, to the SBDPS; and central processing for the multiple SBDPS’s,” in claim 28, which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


Conclusion
5. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

US 9,801,120 to Ko et al. discloses a tethering device that provides a tethering service to client devices. The tethering service enables a client device to share the tethering device's access to a network. A client device and the tethering device are configured so that the client device causes the tethering device to activate the tethering service without a user performing one or more operations for manually activating the tethering service on the tethering device.

6. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192